MEMORANDUM **
Charles William Heckman appeals pro se from the district court’s judgment dismissing his action alleging claims under 42 U.S.C. § 1983, the Privacy Act, the Racketeer Influenced and Corrupt Organizations Act (“RICO”) and related state statutes. We have jurisdiction pursuant to 28 U.S.C. § 1291. After de novo review, Wilborn v. Dep’t of Health & Human Servs., 49 F.3d 597, 599 (9th Cir.1995), abrogated on other grounds, Doe v. Chao, 540 U.S. 614, 124 S.Ct. 1204, 157 L.Ed.2d 1122 (2004), we affirm.
Heckman concedes that prior litigation in both federal and state courts precludes him from relitigating claims directly related to his termination by the Department of Agriculture or any of the state agency hiring decisions at issue in Heckman v. State of Washington Dep’t of Ecology, 119 Wash.App. 1014 (2003), review denied, 151 Wash.2d 1036, 95 P.3d 758 (2004). The district court properly granted summary judgment on Heckman’s remaining Privacy Act claim because he failed to establish a triable issue of fact as to whether the disclosure in question involved information improperly retrieved from records protected by the Act. See Wilborn, 49 F.3d at 600-01.
Heckman’s attempts to state civil rights and RICO claims against the State of Washington and the United States Department of Agriculture fail as a matter of law for the reasons stated in the district court’s order dated July 25, 2005.
Heckman’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.